                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

Ramone L. Wright,

      Movant,                                  Crim. Case No. 2:16-cr-59
                                               Civ. Case No. 18-cv-120
                                               Judge Michael H. Watson
      V.                                       Magistrate Judge Michael R. Merz

United States of America,

      Respondent.

                             OPINION AND ORDER

      On May 9, 2019, the Magistrate Judge Issued a Report and

Recommendation ("R&R") recommending that Movant's motion to vacate under

28 U.S.C. § 2255 be denied. EOF No. 64. Movant has objected to the R&R.

EOF No. 86. Pursuant to 28 U.S.C. § 636(b), this court has conducted a de novo

review. For the reasons that follow, Movant's objections are OVERRULED. The

R&R is ADOPTED and AFFIRMED. The motion to vacate is DENIED. EOF No.

60. The Court DISMISSES this action; DECLINES to issue a certificate of

appeaiabiiity; and CERTIFIES that any appeal would be objectively frivolous.

      Pursuant to a negotiated plea agreement, Movant was convicted of two

counts of violating the Hobbs Act, 18 U.S.C § 1951, and two counts of

brandishing a firearm during the commission of a crime of violence in violation of

18 U.S.C. § 924(c)(1)(A)(ii). ECF No. 49-1. Movant challenges that conviction in

his motion to vacate, alleging that he received ineffective assistance of counsel
during plea negotiations because counsel allowed him to plead guilty while he

was taking the prescription drug Remeron. The Magistrate Judge concluded that

Movant had failed to demonstrate that counsel's performance was deficient

under Strickland v. Washington, 466 U.S. 666 (1984) because Movant failed to

produce any evidence indicating that the prescription pills impacted his judgment.

      Movant objects to this conclusion because "Remeron was prescribed to

[Movant] for anti-psychotic symptoms by a licensed psychiatrist. Remeron

document that was submitted to the court was provided by BOP official record

(medical file)." EOF No. 86, at PAGE ID #341. Movant further objects because

the Magistrate Judge is not a licensed psychiatrist. Id. These objections are

without merit. The issue is not why Movant was taking the pills, or if he was

taking them because a doctor had prescribed them. The issue is whether the

pills impacted Movant's ability to understand the plea proceedings. Movant has

produced no evidence indicating that they did. As the Magistrate Judge correctly

noted, at the plea hearing Movant testified that he was taking Remeron but that it

did not affect his ability to understand the proceedings. Transcript, ECF No. 52,

at PAGE ID # 160. That statement is entitled to a great presumption of

truthfulness. Blackledge v. Allison, 431 U.S. 63, 74 (1977). In addition, the side

effects listed in the drug information pamphlet that Movant has submitted do not

indicate that the drug might cause issues that could impact understanding. ECF

No. 80, at PAGE ID # 287. Therefore, Movant's late breaking and conclusory


Case Nos. 2:16-cr-59:2:18-cv-120                                        Page 2 of 6
assertion that he was unable to understand the nature of the proceedings

because he was taking Remeron— which flatly contradicts the statement that he

made in open court— is simply not enough to overcome the presumption of

truthfulness afforded to his in-court statement.

      Moreover, the Undersigned recalls Movant's demeanor and appearance in

open court during the plea hearing. Movant appeared lucid and capable of

understanding the nature of the proceeding. He was given time to consider his

position, how he wished to proceed, and to consult with his attorney. He

answered the Court's questions under oath in a cogent and coherent manner

including the Court's question about whether the Remeron impacted his ability to

understand the proceedings. The Court's impression is buttressed by the fact

that defense counsel indicated at the hearing that he had no problem speaking

with Movant during a recess. Transcript, ECF No. 52, at PAGE ID # 162, and by

counsel's subsequent declaration, which avers that Movant's abilities did not

appear to be impacted by his medications. Affidavit, If 7, ECF No. 79, at PAGE ID

# 281. For these reasons, Movant's objection is OVERRULED, and the

Magistrate Judge's conclusion is ADOPTED and AFFIRMED.

      The Magistrate Judge also reached a number of other conclusions. With

regard to counsel's performance during plea negotiations, the Magistrate Judge

concluded that Movant failed to establish that counsel's performance was

prejudicial under Strickiand given that the plea agreement resulted in a sentence


Case Nos. 2:16-cr-59:2:18-cv-120                                       Page 3 of 6
that was significantly lower than the one Movant risked receiving at trial given the

substantial evidence of his guilt. The Magistrate Judge also concluded that

Movant failed to establish deficient performance or prejudice with regard to his

claim that counsel was ineffective for failing to review with him the Presentence

Investigation Report or raise objections at the sentencing hearing. Further, the

Magistrate Judge concluded that Movant had waived a number of claims related

to the voluntariness of his plea— claims raised for the first time in his Reply—

because he had waived the right to directly appeal his conviction subject to

certain exceptions. Movant failed to object to any of these conclusions.

Therefore, they are ADOPTED and AFFIRMED. The Court agrees with the

Magistrate Judge and finds that Movant is not entitled to relief on any of the

grounds that Movant raised in the motion to vacate or that he raised for the first

time in his Reply.

      In his objections, Movant also raises new grounds that he did not assert in

his motion to vacate. Specifically, Movant alleges that his plea was not knowing,

intelligent, and voluntary because the government failed to disclose materials in

violation of Brady v. Maryland, 373 U.S. 83 (1963) and because of judicial

involvement in plea negotiations. Because neither of these ground for relief were

alleged in the motion to vacate, they were not before the Magistrate Judge when

the R&R was issued.




Case Nos. 2:16-cr-59: 2:18-cv-120                                        Page 4 of 6
       In any event, the Court finds that Movant's attempts to amend his motion

and bring these new grounds are barred by the statute of limitations. The

amended judgment of sentence was entered February 15, 2017. EOF No. 49.

As a result. Petitioner had fourteen days, or until March 1, 2017, to file a timely

direct appeal. See Fed. App. R. 4(b)(1)(A). He did not do so. Consequently, the

one-year statute of limitations to file a motion to vacate began running on March

2, 2017, and it expired one year later on March 2, 2018. See 28 U.S.C.

§ 2255(f)(1). These new grounds were raised, however, in Movant's objections,

which are dated May 23, 2019. These grounds do not relate back to the claims

in the original motion to vacate, and thus, amendment is futile. See Dado v.

United States, No. 17-2013, 2018 WL 1100279, at *3 (6th Cir. Feb. 15, 2018)

(citing Mayle v. Felix, 545 U.S. 644, 650 (2005) (finding that district court did not

err in denying attempt to amend a motion to vacate; an amended petition does

not escape the one-year statute of limitations if it asserts new grounds for relief

that rely on alleged facts that differ in both time and type from those alleged in

the original pleading)); United States v. dark, 637 F. App'x 206, 209 (6th Cir.

2016) (explaining that "[a] party cannot amend a § 2255 petition to add a

completely new claim after the statute of limitations has expired") (internal

citations omitted); Howard v. United States, 533 F.3d 472,475-76 (6th Cir.

2008). Moreover, Movant does not allege, and the record does not reflect, any

basis for tolling the statute of limitations.


Case Nos. 2:16-cr-59; 2:18-cv-120                                          Page 5 of 6
      For these reasons, the R&R, ECF No. 84, is ADOPTED and AFFIRMED.

The Clerk is DIRECTED to terminate ECF Nos. 60 and 84 and enter final

judgment.

      IT IS SO ORDERED.



                                         MICHAEL H. WATSON, JUDGE
                                         UNITED STATES DISTRICT COURT




Case Nos. 2:16-cr-59; 2:18-cv-120                                  Page 6 of 6
